Citation Nr: 1241695	
Decision Date: 12/06/12    Archive Date: 12/13/12

DOCKET NO.  10-29 391	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Pension Center in Milwaukee, Wisconsin


THE ISSUE

Entitlement to nonservice-connected death pension benefits.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

R. Erdheim, Counsel




INTRODUCTION

The Veteran had unverified service, enlisting on March 26, 1948.  The Veteran died in September 2008 and the appellant seeks benefits as the Veteran's surviving spouse. 

This appeal comes before the Board of Veterans' Appeals  (Board) from an October 2009 decision of a Department of Veterans Affairs (VA) Pension Center that denied the appellant's claim of entitlement to nonservice-connected death pension benefits. 

The Board notes that the appellant filed a timely notice of disagreement on the matter, as well as with regard to the issues of entitlement to dependency and indemnity compensation and accrued benefits.  All three issues were addressed in the May 2010 statement of the case.  However, on her July 2010 Form 9, the appellant stated that she was appealing the decision regarding "widow's pension."  The Board interprets that statement to refer to death pension benefits only, and that is the issue that was certified for appeal.

The appeal is REMANDED to the Milwaukee, Wisconsin Pension Management Center via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

To date, the Veteran's service has not been verified.  Inquiry with the National Personnel Records Center (NPRC) has demonstrated only that the Veteran enlisted in service on March 16, 1948.  It is believed that if the Veteran had any other service records, those records were destroyed in a fire at the NPRC in 1973. 

The appellant contends that the Veteran had service during the Korean Conflict, from 1948 to 1951.  She contends that the Veteran had told her that he had three years of service.  She contends that he had nightmares about being in Korea.  She also contends that his record was sealed for 50 years because he was in a special forces unit.

In March 2010, the NPRC responded to a letter from the appellant, stating that morning reports and sick reports from December 1950 to January 1951 for the 29th Field Artillery Battalion, Battery A, had been reviewed, but there was no reference of the Veteran.  The appellant has submitted a Form WD AGO 141 dated in April 1948, demonstrating that the Veteran was attached to that unit.

Because it must be shown that the Veteran had service for at least 90 days and during a period of war for the appellant to be considered for nonservice-connected death pension benefits, the Board finds that further inquiry should be made to determine whether the Veteran was recorded in sick reports or morning reports dated from June 27, 1950, the start of the Korean Conflict, to December 31, 1951, when he was presumably no longer in service.  

Also, an August 2009 response from the NPRC stated that more information, to include the unit name, must be submitted to aid the National Archives in finding records for the later 1940s and early 1950s.  Therefore, the Veteran's unit should be forwarded for further research.

Accordingly, the case is REMANDED for the following action:

1.  Request that the NPRC or appropriate service agency research the morning reports and sick reports from June 1950 through November 1950 and from January 1951 through December 1951 for the 29th Field Artillery Battalion, Battery A, for reference to the Veteran.  
2.  Forward the Veteran's unit number, 29th Field Artillery Battalion, Battery A to the NPRC or NARA in the attempt to verify the Veteran's service.

3.  After completion of the above, the RO should readjudicate the claim.  If any benefit sought is not granted, the Veteran and her representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
Thomas J. Dannaher 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

